Citation Nr: 1004224	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-34 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) from July 
31, 2006, through July 13, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1966 to July 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The appellant raised the argument that he was unemployed due 
to his PTSD in his July 2007 notice of disagreement and his 
November 2007 substantive appeal concerning his PTSD claim.  
Under the "implicit denial" rule, in certain circumstances, 
a claim for benefits will be deemed to have been denied, and 
thus, finally adjudicated even if VA did not expressly 
address that claim in its decision.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  When a RO 
decision "discusses a claim in terms sufficient to put the 
claimant on notice that it was being considered and rejected, 
then it constitutes a denial of that claim even if the formal 
adjudicative language does not 'specifically' deny that 
claim."  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007), 
21 Vet. App., at 255.  The implicit denial rule applies where 
a regional office's decision provides an appellant with 
reasonable notice that his claim for benefits was denied.  
Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009).  Since 
the appellant asserted that he was unemployed as a result of 
PTSD in both his notice of disagreement and substantive 
appeal, he had reasonable notice that his unemployability 
claim was implicitly denied in the June 2007 rating decision 
and November 2007 statement of the case.  Thus, although the 
RO did not expressly address the claim in the rating decision 
and statement of the case, the issue of TDIU was finally 
adjudicated and the Board has jurisdiction.  

Furthermore, a request for TDIU, whether expressly raised by 
a claimant or reasonably raised by the record, is an attempt 
to obtain an appropriate rating for a disability, and is part 
of a claim for increased compensation.  See Comer v. Peake, 
552 F.3d 1362 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Since the appellant was not granted TDIU 
effective from the time he filed his claim and the TDIU claim 
is inextricably intertwined with the claim for increased 
compensation, the Board has jurisdiction to consider whether 
the appellant is entitled to TDIU.  A September 2008 rating 
decision granted the appellant total disability based upon 
individual unemployability (TDIU), effective July 13, 2007.  
Therefore, the Board has jurisdiction to consider whether the 
appellant is entitled to TDIU at an earlier effective date 
than July 13, 2007.


FINDINGS OF FACT

1.  The evidence of record demonstrates serious PTSD 
symptoms, including impaired impulse control, nightmares, 
flashbacks, hypervigilance, and sleep disturbance, but does 
not reveal total occupational and social impairment with 
impairment in thought or communication, grossly inappropriate 
behavior, persistent danger of hurting oneself or others, 
intermittent inability to perform the activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, one's own occupation or one's own 
name.

2.  The appellant's service-connected PTSD was not of such a 
nature and severity to prevent his participation in any 
regular substantially gainful employment consistent with his 
education and occupational experience from July 31, 2006, 
through July 13, 2007.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for the award of TDIU benefits from July 31, 
2006, through July 13, 2007, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.17, 4.18, 4.19 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an 
increased rating for PTSD and TDIU.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the June 2007 rating decision granted the veteran's 
claim for service connection for PTSD, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the June 2007 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD at issue 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code. The appellant was thus informed of what 
was needed not only to achieve the next- higher schedular 
rating, but also to obtain all schedular ratings above that 
assigned. Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Nevertheless, prior to initial adjudication of the 
appellant's claim, a letter dated in February 2007, 
concerning the PTSD claim, and a letter dated in June 2008, 
concerning the TDIU claim, fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187; Dingess/Hartman at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with appropriate VA 
examinations concerning PTSD in March 2007 and September 
2008.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA,  
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The March 2007 
and September 2008 VA examination reports are thorough and 
supported by VA outpatient treatment records.  Both VA 
examinations evaluated how the appellant's PTSD affected his 
employment, and are therefore adequate for the TDIU claim.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).



II.  PTSD

Disability evaluations are determined by comparing an 
appellant's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.  An appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant was awarded service connection and granted a 50 
percent evaluation for PTSD effective July 31, 2006, by the 
June 2007 rating decision.  The appellant's PTSD disability 
evaluation was then increased to 70 percent disabling, 
effective July 31, 2006, by a September 2008 rating decision.  
The Court has held that a "decision awarding a higher 
rating, but less than the maximum available benefit . . . 
does not . . . abrogate the pending appeal . . . ."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appellant's 
appeal of the assigned disability evaluation for his PTSD 
continues.

Throughout the rating period on appeal, the appellant is 
assigned a 70 percent evaluation for his service-connected 
PTSD pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130.  A 
70 percent rating is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In order to achieve the next-higher 100 percent rating (the 
maximum schedular rating), the evidence must demonstrate 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.

The Board has reviewed the evidence of record and finds that 
it does not support an evaluation in excess of the 70 percent 
currently assigned.  The evidence does not demonstrate gross 
impairment in thought processes or communication.  The 
September 2008 VA examination report indicates the 
appellant's attention was intact and his thought process was 
unremarkable.  Although he had preoccupation with one or two 
topics, ruminations and depersonalization, the examiner noted 
that he had no delusions and understood the outcome of his 
behavior.  VA treatment records from July 2006, October 2006, 
February 2007, June 2007, November 2007, and June 2008 
described the appellant's judgment as fairly good.

The evidence also fails to establish the appellant had 
persistent delusions or hallucinations.  The September 2008 
VA examination noted the appellant did not have any delusions 
or hallucinations.  The March 2007 VA examiner also reported 
the appellant did not have hallucinations or delusions.  The 
appellant's VA treatment records from June 2006 to September 
2008 do not contain any references to the appellant having 
hallucinations or delusions.

The evidence of record indicates the appellant may have 
demonstrated some grossly inappropriate behavior.  The 
September 2008 VA examination report indicates the appellant 
reported and demonstrated significant irritability, explosive 
temper, and agitation during the exam.  He also reported and 
demonstrated significant hypervigilance and perseverant 
thoughts, especially when triggered by current events.  He 
admitted to having poor tolerance of other people and 
admitted to panic attacks that were related to authority and 
work related issues.  The September 2008 VA examiner noted 
the appellant reported significant work related panic attacks 
leading to verbally angry outbursts with co-workers and his 
bosses.  The appellant was often verbally abusive to 
employers.  In the June 2008 VA Form 21-4192, the appellant's 
employer indicated he had a verbal altercation with the 
appellant.  The September 2008 VA examiner also noted that 
the appellant reported being hypervigilant, frequently 
checking outdoors and sitting with his back to the corner so 
he can see exits.  He reported previously checking his 
outdoor perimeter carrying a gun, and frequently checking 
door locks.  Although his anger issues and hypervigillance 
may be considered inappropriate behavior, the behavior does 
not necessarily rise to the level of grossly inappropriate 
behavior.  

The evidence does not show that the appellant was a 
persistent danger to himself or others.  The September 2008 
VA examiner noted the appellant had vague thoughts of suicide 
but no plans.  In a June 2006 VA treatment record, the 
appellant denied having suicidal or homicidal ideation.  The 
appellant also denied having suicidal or homicidal ideation 
in VA treatment records from June 2006, July 2006, and 
November 2007, and June 2008.  The March 2007 VA examination 
noted the appellant was not currently suicidal or homicidal 
and had no episodes of violence in his life.  The October 
2006 and June 2007 indicated the appellant had some suicidal 
ideation, but denied acting on it.  In the October 2006 and 
June 2007 VA treatment reports, he was evaluated at minimal 
and low-moderate risk of self-harm respectively.  The October 
2006 VA treatment report note the appellant was able to 
control his anger with customers, indicating the appellant 
was not a danger to others.  Although the appellant had some 
suicidal ideation, the evidence does not demonstrate that the 
appellant was a persistent danger to himself or others. 

The evidence fails to demonstrate an intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  The July 2006 VA treatment 
record indicates the appellant was dressed neatly and had 
good hygiene.  The March 2007 VA examination report noted 
that the appellant occasionally skips bathing, but tries to 
keep up as much as possible, and takes his medications.  The 
September 2008 VA examination report indicated the appellant 
was clean, neatly groomed, and appropriately dressed.  The 
September 2008 VA examiner noted that the appellant did not 
have a problem with the activities of daily living and was 
able to maintain minimum personal hygiene.  

The evidence of record also fails to reveal disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.  The March 2007 VA examiner found 
the appellant was alert and oriented times three, indicating 
his orientation was intact as to person, time and place.  The 
September 2008 VA examiner found the appellant's remote 
memory was normal, and his recent and immediate memory were 
mildly impaired.  His orientation was intact as to person, 
time and place.  The September 2008 VA examiner noted the 
appellant reported short term memory problems which 
significantly impaired his employability.  However, the 
record does not reflect the appellant was disoriented to time 
or place or experienced memory loss of the names of close 
relatives, his own occupation or his own name. 

The appellant has exhibited several severe symptoms of PTSD.  
The June 2006 to September 2008 VA treatment records 
indicated the appellant had frequent nightmares, flashbacks, 
sleep disturbance, and paranoia in crowds.  The September 
2008 VA examination report indicated the appellant felt 
detached from his children, but had a good relationship with 
his wife of 38 years.  He reported that he had no significant 
social relationships.  The VA examiner noted the appellant 
has good, but not extended relationships.  The appellant 
reported that he liked to tinker in his workshop, go 
horseback riding, and eat at a restaurant with his wife.     

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture more nearly approximated by 
the next-higher 100 percent evaluation for PTSD under 
Diagnostic Code 9411, at any time during the rating period on 
appeal.  The appellant had a GAF (Global Assessment of 
Functioning) score of 50 assigned upon VA examination in 
September 2008 over the two previous years.  The appellant 
was also assigned a GAF score of 50 upon VA examination in 
March 2007.  VA treatment records indicate the appellant had 
GAF scores of 38 in June 2008, 34 in November 2007, 36 in 
June 2007, 40 in February 2007, 39 in October 2006, 39 in 
June 2006, 38 in July 2006, and 55 in June 2006.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  A GAF score of 51 to 60 indicates 
the examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See also QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  The Board 
finds that the above reported GAF scores support no more than 
the currently assigned 70 percent evaluation.  The September 
2008 and March 2007 VA examiners both assigned a GAF score of 
50.  Although the appellant also had GAF scores in the 30s, a 
score of 31 to 40 is more consistent with the criteria 
required for a rating of 70 percent than for 100 percent.

Based on the foregoing, the Board concludes that the 
appellant's disability picture does not most nearly 
approximate the next-higher 100 percent rating under 
Diagnostic Code 9411.  The appellant's PTSD symptoms do not 
more nearly meet the requirements of a 100 percent rating.  
Although the appellant has exhibited some inappropriate 
behavior, such as the verbal altercation he had with his 
former employer in July 2007, it did not necessarily rise to 
the level of grossly inappropriate behavior.  The Board finds 
that the appellant's PTSD symptoms are already contemplated 
by the appellant's 70 percent rating.  The appellant has 
occupational and social impairment, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
all of which are contemplated by the 70 percent rating.  The 
appellant's GAF Scores are consistent with a rating of 70 
percent.  In addition, the appellant has a good relationship 
with his wife and reported having hobbies, such as horseback 
riding, and tinkering in his workshop.  Therefore, the Board 
finds the appellant's PTSD symptoms do not appear to support 
a finding of total impairment.

The Board finds that the evidence of record regarding the 
increased rating claim does not show distinct time periods 
exhibiting symptoms warranting further staged evaluations 
than as already shown by the record.  Fenderson, 12 Vet. App. 
at 126; Hart, 21 Vet. App. at 509-10.  

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  Although the appellant's PTSD appeared to 
interfere with his employment, this has been contemplated in 
the TDIU evaluation, as discussed below.  As a result, it 
does not appear that the appellant has an "exceptional or 
unusual" disability.  He does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  
Therefore, the available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  As such, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for an increased rating of 100 percent. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

As discussed in the introduction, TDIU is part of the 
appellant's claim for PTSD.  The September 2008 rating 
decision granted the appellant entitlement to TDIU effective 
July 13, 2007, and a rating percentage of 70 percent for 
PTSD, effective July 31, 2006.  Since the appellant has 
asserted that he is entitled to an increased rating for PTSD, 
the Board has considered whether the appellant is entitled to 
TDIU from July 31, 2006 through July 13, 2007.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both upper extremities, 
or one or both lower extremities, including the bilateral 
factor, if applicable; (2) disabilities resulting from one 
common etiology; (3) disabilities affecting a single body 
system; (4) multiple injuries incurred in action; and (5) 
multiple disabilities incurred as a prisoner of war.  Id.  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the appellant's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The appellant has a rating of 70 percent for PTSD effective 
July 31, 2006, satisfying the criteria of having one 
disability rated at least 60 percent under 38 C.F.R. 
§ 4.16(a).  However, for the appellant to prevail on his 
claim for TDIU, the record must reflect that he was precluded 
from engaging in substantially gainful employment consistent 
with his education and occupational experience.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the appellant is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  
In evaluating an appellant's employability, consideration may 
be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The appellant's records indicate the appellant lost his most 
recent employment on July 2007 after an altercation with his 
employer.  A Form 21-4192, Request for Employment Information 
in Connection with Claim for Disability Benefits, indicates 
he was a store manager from February 2006 to July 13, 2007.  
The form indicates the appellant's employment was terminated 
after he had an angry outburst at his employer.  The employer 
also noted the appellant's schedule had to be worked around 
another employee's schedule because the appellant had an 
issue working with that employee.  In the July 2007 notice of 
disagreement, the appellant stated that he had been handling 
many affairs and the company had problems stocking items.  
This lead to a shouting match and the appellant quit.  He 
reported that he could see this problem coming but could do 
nothing to stop himself from getting angry.  He noted that he 
had been job hopping and had three jobs in 2006 alone.  
 
The appellant's VA treatment records reflect that the 
appellant reported a pattern of consistent employment with 
difficulties due to his anger.  In his August 2006 claim, the 
appellant reported having a bad attitude since service, which 
had caused problems at every job, eventually leading to 
termination either by him or his employer.  The June 2006 VA 
treatment record indicates that after service, the appellant 
worked for 13 years as a policeman and was then a trucker for 
24 years as an independent contractor for a company.  The 
March 2007 VA examination report indicates the appellant quit 
because he thought he was being asked to do work that was too 
dangerous.  According to a June 2006 psychosocial assessment, 
the appellant reported being worried about his temper getting 
him fired from his new job as a store manager.  At the time, 
he had been working at the store three months, and was 
beginning "as usual" to notice some of the company's flaws.  
The June 2007 VA treatment report indicates the appellant was 
having a hard time with his job.  He stated that he told a 
manager that the store was selling defective bailing twine, 
and the manager was difficult.  In the October 2006 VA 
treatment record, the appellant reported having anger 
management problems with customers.  However, he noted that 
he was learning how to pull back and gave examples of 
controlling his anger with customers.  The appellant also 
continued to work 40 hours a week during this period.  

The March 2007 VA examiner noted that the appellant had 
social and employment dysfunctioning due to his PTSD.  The 
appellant had trouble with his current job, had difficulty 
holding down steady work, and had taken a reduction in his 
pay.  The September 2008 VA examiner noted that the appellant 
reported being unable to handle stress and having anger 
issues with his employers and co-workers.  He would become 
easily irritated with others and verbally lash out at others.  
He challenged his supervisors on their decisions and had 
difficulty with authority.

Although the evidence indicates the appellant's PTSD affected 
his employment, it also establishes that the appellant was 
able to work from July 2006 to July 2007 at substantially 
gainful employment.  As noted above, substantially gainful 
employment is defined as work that is more than marginal and 
permits the individual to earn a living wage.  Moore, 1 Vet. 
App. 356.  The June 2008 VA Form 21-4192, indicates the 
appellant earned more than minimum wage and his annual income 
exceeded the amount established by the Bureau of the Census 
as the poverty threshold in 2006 and 2007.  The appellant's 
work was more than marginal.  Marginal employment may include 
self-employment, or odds jobs while employed at less than 
half the usual remuneration.  38 C.F.R. § 4.17(a).  The 
evidence reflects that the appellant was working 40 hours a 
week for an employer who was not related to him in a 
managerial capacity.  The VA Form 21-4192 indicates the 
appellant had time lost of only five days due to disability 
during the twelve months preceding the last date of 
employment.  In addition, the October 2008 VA treatment 
record indicates the appellant was able to control his anger 
with customers.  Consequently, the evidence does not support 
a finding that the appellant was precluded from securing and 
maintaining substantially gainful employment from July 31, 
2006, through July 13, 2007.

Based on the foregoing, the Board finds that the appellant is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  Even the appellant himself did not claim that 
he could not maintain substantially gainful employment 
because of his PTSD prior to his July 2007 notice of 
disagreement, which was submitted after he lost his most 
recent employment.  Thus, the Boards finds the appellant is 
appropriately compensated by the 70 percent rating for PTSD 
effective July 31, 2006, and TDIU effective July 13, 2007.  
Therefore, scheduler TDIU is not warranted under 38 C.F.R. 
§ 4.16(a).  

The Board has also considered whether the appellant is 
entitled to referral for extra-schedular consideration under 
4.16(b).  However, there is nothing in the record to indicate 
that this service-connected disability at issue causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  It does not appear that the 
appellant has an exceptional or unusual disability.  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim for TDIU 
prior to July 13, 2007.  Thus, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.

Entitlement to TDIU from July 31, 2006, through July 13, 
2007, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


